Citation Nr: 1540555	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial combined rating in excess of 60 percent for gout, to include the question of whether individual ratings in excess of 10 percent are warranted for gouty arthritis of the left elbow, right elbow, left knee, right knee, left Achilles tendon, right ankle, left great toe, and right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 and from December 2002 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and from an April 2012 rating decision from the Appeals Management Center (AMC) in Washington, DC.

The April 2008 rating decision denied entitlement to service connection for gout and denied ratings in excess of 10 percent for "left elbow strain, bursitis" and for left great toe strain.  A notice of disagreement was received in April 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in January 2009.

In September 2009, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In May 2010, that VLJ remanded this case for additional development.  On remand, the April 2012 rating decision granted entitlement to service connection for gouty arthritis of the right elbow, right knee, right ankle, and right great toe and assigned separate 10 percent ratings for each disability.  These ratings were assigned based on limitation of motion of the affected joints.  The case was subsequently returned for further appellate review.  

In June 2014, the VLJ who had conducted the Veteran's hearing remanded this claim for additional development, having recharacterized the left elbow and left great toe disabilities as gouty arthritis of the left elbow and left great toe.  Because one set of rating criteria for gout evaluates gout in all of the joints as a whole, the Board determined that the ratings for each joint that has been service-connected for gouty arthritis is properly before the Board for review.  In addition to the six disabilities that were adjudicated in either the April 2008 or April 2012 rating decisions, the RO determined (as reflected in its October 2014 supplemental statement of the case) that the ratings for left chronic Achilles tendonitis, to include gouty arthritis, and a left knee disability, to include gouty arthritis, were also for review.  The Board has thus characterized the Veteran's claim as reflected on the first page of this decision.  

In July 2015, the Veteran was sent a letter notifying him that the VLJ who had conducted the October 2009 Board hearing was no longer employed by the Board.  He was given the opportunity to testify at another hearing, but he declined this offer in September 2015.  The Board will therefore proceed with adjudicating the Veteran's case at this time.  


FINDINGS OF FACT

1.  The Veteran's gouty arthritis is not characterized by constitutional manifestations, associated with active joint involvement, and is not totally incapacitating.  

2.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's gouty arthritis of the left and right elbows is not manifested by limitation of extension to at least 75 degrees, limitation of flexion to at least 15 degrees, limitation of flexion to 100 degrees with limitation of extension to 45 degrees, or ankylosis.

3.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's gouty arthritis of the left and right knees is not manifested by limitation of flexion to at least 30 degrees, limitation of extension to at least 10 degrees, or ankylosis.

4.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's gouty arthritis of the left Achilles tendon and the right ankle is not manifested by disability that is of at least marked severity or by ankylosis.

5.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's gouty arthritis of the left and right great toes is not manifested by foot disability that is at least moderately severe.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the Veteran's gouty arthritis (to include arthritis of the left elbow, right elbow, left knee, right knee, left Achilles tendon, right ankle, left great toe, and right great toe) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5207, 5260, 5271, and 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

For initial rating claims, where entitlement to disability benefits has been granted and initial ratings have been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nonetheless, the Board finds that the notification requirements of VCAA have been satisfied for the issue that is decided in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2008 in which the RO advised the appellant of the evidence needed to substantiate the issues of entitlement to service connection for gout and entitlement to increased ratings for disabilities of the left elbow and the left great toe.  This letter was sent prior to the initial adjudication of the Veteran's claims in April 2008.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the claim as it is now characterized on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained service treatment records, VA medical records, available private medical records, and records from the Social Security Administration (SSA).  

The RO also arranged for the Veteran to undergo examinations in connection with his claim in March 2008, September 2010, July 2014, and February 2015.  The examiners elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's gout.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Gout is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under this diagnostic code, gout is rated under the criteria for evaluating rheumatoid arthritis under Diagnostic Code 5002.  Under Code 5002, a 20 percent evaluation is warranted for active rheumatoid arthritis where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is warranted for active rheumatoid arthritis for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent evaluation applies for active rheumatoid arthritis where the evidence demonstrates symptomatology less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods.  Finally, a 100 percent evaluation is warranted for active rheumatoid arthritis for constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a , Diagnostic Code 5002. 

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  A note to Diagnostic Code 5002 states that ratings for an active process will not be combined with ratings for chronic residuals.  Instead, the higher of the two evaluations should be assigned.

The Veteran is currently in receipt of separate 10 percent ratings for gout based on limitation of motion in each of the following joints: left elbow (Diagnostic Code 5207, dominant), right elbow (Diagnostic Code 5207, non-dominant joint), left knee (Diagnostic Code 5260), right knee (Diagnostic Code 5260), left Achilles tendon (Diagnostic Code 5271), right ankle (Diagnostic Code 5271), left great toe (Diagnostic Code 5284), and right great toe (Diagnostic Code 5284).  The Board notes that, at the time of the assignment of their respective ratings, none of these disabilities satisfied the limitation of motion requirements to receive 10 percent ratings under their respective diagnostic codes.  Nonetheless, each of these disabilities has been rated as 10 percent disabling because the rating code provides that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 ; Burton v. Shinseki, 25 Vet. App. 1   (2011).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2014).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43   (2011) (quoting 38 C.F.R. § 4.40 ).

In order to warrant a 20 percent rating under Diagnostic Code 5207, limitation of extension of the Veteran's dominant or non-dominant elbow must be to 75 degrees or greater.  Limitation of motion of the elbow is also rated under Diagnostic Codes 5205 (ankylosis), 5206 (extension), 5208 (combined flexion and extension), and 5213 (supination and pronation).  

In order to warrant a 20 percent rating under Diagnostic Code 5260, limitation of flexion of the knee must be to 30 degrees or less.  Limitation of motion of the knee is also rated under Diagnostic Codes 5256 (ankylosis) and 5261 (extension).   

In order to warrant a 20 percent rating under Diagnostic Code 5271, limitation of motion of the ankle must be marked, rather than moderate.  Limitation of motion of the ankle is also rated under Diagnostic Code 5270 (ankylosis).   

The Veteran's great toe disabilities have been rated as "foot injuries, other" under Diagnostic Code 5284.  In order to warrant a 20 percent rating under Diagnostic Code 5284, the great toe disabilities must be at least moderately severe, rather than moderate.

The Board notes that words such as "marked," "moderately severe," and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6  (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. §§ 4.2 , 4.6 (2014).

As noted above, the Veteran underwent VA examinations in connection with this claim in March 2008, September 2010, July 2014, and February 2015.  The March 2008 examination report addresses only the left elbow and left great toe, the September 2010 VA examination report addresses all issues except for the left and right knees, and the remaining examination reports address all pertinent locations of the Veteran's gout.  

None of the applicable examination reports reflects limitation of motion to a degree that satisfies the criteria for a 20 percent rating under the diagnostic codes that are applicable to the elbow or knee claims.  The Board acknowledges that the VA examination reports of record reflect the Veteran's reports and/or examination findings of pain, swelling, warmth, decreased endurance, tenderness, difficulty walking in the elbows and/or knees.  The Board further acknowledges the Veteran's report that his left elbow disability affects his daily activities with bending and lifting.  The Board notes, however, that even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of the joint, neither elbow nor knee satisfies the range of motion criteria to warrant a rating in excess of 10 percent.  

With respect to the left Achilles tendon and right ankle disabilities, the September 2010, July 2014, and February 2015 VA examination reports reflect the Veteran's reports and/or examination findings of pain, swelling, edema, inflammation, and difficulty walking.  Movement was less than full during the September 2010 VA examination, but it was full (even with repetitive motion) on examination in July 2014.  The Board notes that the September 2010 loss of range of motion still resulted in flexion and dorsiflexion that were at least half of full range of motion, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of the joint.  The Board finds that this range of motion is more accurately described as "moderate" rather than as "marked."  

With respect to the left and right great toe disabilities, the four examination reports noted above reflect the Veteran's complaints and/or findings on examination of pain, swelling, warmth, inflammation, weakness, stiffness, heat, redness, fatigability, tenderness to palpation, and difficulty walking in one or both great toes.  The Board notes that the Veteran has reported that, during flare-ups, he cannot stand as long and finds it difficult to wear shoes.  The Board further notes that there was no limitation of joint movement on examination in July 2014.  Given that the diagnostic code that has been applied to the great toe disabilities (Diagnostic Code 5284) is intended to apply to the Veteran's foot as a whole, rather than just his great toe, the Board finds that the Veteran does not have service-connected great toe symptomatology (distinct from his ankle disability) that results in overall foot impairment that is moderately severe.  

When combined pursuant to 38 C.F.R. §§ 4.25 and 4.26, the disabilities at issue result in a 60 percent rating.  The only higher rating that is available under Diagnostic Code 5002 is a 100 percent rating, which requires constitutional manifestations associated with active joint involvement, totally incapacitating.  The Board finds that these criteria are not met, as the evidence of record demonstrates that the Veteran does not have constitutional manifestations, and that his gout is not totally incapacitating.  In fact, the February 2015 VA examination report notes that the Veteran has not had severely incapacitating exacerbations occurring four or more times per year.  

In light of the above, the Board finds that entitlement to ratings in excess of 10 percent for the Veteran's service-connected gout of the left elbow, right elbow, left knee, right knee, left Achilles tendon, right ankle, left great toe, and right great toe are not warranted.  Nor is a rating of 100 percent warranted pursuant to Diagnostic Code 5002.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an even higher level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected gouty arthritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Board finds that the rating criteria for the Veteran's service-connected gout adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The Veteran has not described any symptomatology that is not already considered by the rating criteria.  In short, the disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by applicable rating criteria under which the Veteran already receives compensation.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial combined rating in excess of 60 percent for gout, to include the question of whether individual ratings in excess of 10 percent are warranted for gouty arthritis of the left elbow, right elbow, left knee, right knee, left Achilles tendon, right ankle, left great toe, and right great toe, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


